Relator's application for writ of certiorari is denied. From the application it appears that Honorable Charles B. Elwell, Judge of the Eighteenth Judicial District (now the Twelfth District), at the request of Honorable John Hurley, Judge of the Seventeenth Judicial District, presided in the trial of the cause of Ruth J. Parke v. New York Life Insurance Company, at Glasgow, Montana, resulting in a judgment in favor of plaintiff; that thereafter defendant filed and served notice of intention to move for a new trial; that defendant's motion for a new trial was overruled by Judge Elwell; and that defendant's proposed bill of exceptions, to which plaintiff proposed amendments, which amendments the defendant accepted, notifying Judge Elwell thereof, was thereafter settled by Judge Elwell at his chambers in Havre, Montana. *Page 609 
In the circumstances, the action of Judge Elwell in settling the bill of exceptions at his chambers at Havre was ex parte and authorized by the provisions of Chapter 53 of the Session Laws of the Eighteenth Legislative Assembly (Laws of 1923, p. 111). We therefore hold that the action of Judge Elwell in settling the bill of exceptions on March 25, 1933, was within his jurisdiction, and upon the facts stated clearly within Judge Elwell's authority.